


110 HR 3456 IH: Community Forestry Conservation Act of

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3456
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Thompson of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a Federal tax exemption for forest
		  conservation bonds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Forestry Conservation Act of
			 2007.
		2.Forest
			 conservation bonds
			(a)Tax-Exempt bond
			 financing
				(1)In
			 generalFor purposes of the Internal Revenue Code of 1986, any
			 qualified forest conservation bond shall be treated as an exempt facility bond
			 under section 142 of such Code.
				(2)Qualified forest
			 conservation bondFor purposes of this section, the term
			 qualified forest conservation bond means any bond issued as part
			 of an issue if—
					(A)95 percent or more
			 of the net proceeds (as defined in section 150(a)(3) of such Code) of such
			 issue are to be used for qualified project costs,
					(B)such bond is
			 issued for a qualified organization, and
					(C)such bond is
			 issued before the date which is 36 months after the date of the enactment of
			 this Act.
					(3)Limitation on
			 aggregate amount issued
					(A)In
			 generalThe maximum aggregate face amount of bonds which may be
			 issued under this subsection shall not exceed $10,000,000,000 for all projects
			 (excluding refunding bonds).
					(B)Allocation of
			 limitationThe limitation described in subparagraph (A) shall be
			 allocated by the Secretary of the Treasury among qualified organizations as
			 follows:
						(i)40
			 percent for qualified project costs with respect to the cost of acquisition by
			 any qualified organization in the Pacific Northwest region.
						(ii)25
			 percent for qualified project costs with respect to the cost of acquisition by
			 any qualified organization in the Western region.
						(iii)17.5 percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Southeast region.
						(iv)17.5 percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Northeast region.
						(C)Procedure for
			 issuanceThe amount of the limitation under each of the clauses
			 of subparagraph (B) shall be allocated on a first-come, first-served
			 basis.
					(D)RegionsFor
			 purposes of this paragraph—
						(i)Pacific Northwest
			 regionThe term Pacific Northwest region means
			 Region 6 as defined by the United States Forest Service of the Department of
			 Agriculture under section 202.2 of title 36, Code of Federal
			 Regulations.
						(ii)Western
			 regionThe term Western region means Regions 1, 2,
			 3, 4, 5, and 10 (as so defined).
						(iii)Southeast
			 regionThe term Southeast region means Region 8 (as
			 so defined).
						(iv)Northeast
			 regionThe term Northeast region means Region 9 (as
			 so defined).
						(4)Qualified
			 project costsFor purposes of this subsection, the term
			 qualified project costs means the sum of—
					(A)the cost of
			 acquisition by the qualified organization from an unrelated person of forests
			 and forest land which at the time of acquisition or immediately thereafter are
			 subject to a conservation restriction described in subsection (c)(2),
					(B)capitalized
			 interest on the qualified forest conservation bonds for the 3-year period
			 beginning on the date of issuance of such bonds, and
					(C)credit enhancement
			 fees which constitute qualified guarantee fees (within the meaning of section
			 148 of such Code).
					(5)Special
			 rulesIn applying the Internal Revenue Code of 1986 to any
			 qualified forest conservation bond, the following modifications shall
			 apply:
					(A)Section 146 of
			 such Code (relating to volume cap) shall not apply.
					(B)For purposes of
			 section 147(b) of such Code (relating to maturity may not exceed 120 percent of
			 economic life), the land and standing timber acquired with proceeds of
			 qualified forest conservation bonds shall have an economic life of 35
			 years.
					(C)Subsections (c)
			 and (d) of section 147 of such Code (relating to limitations on acquisition of
			 land and existing property) shall not apply.
					(D)Section 57(a)(5)
			 of such Code (relating to tax-exempt interest) shall not apply to interest on
			 qualified forest conservation bonds.
					(6)Treatment of
			 current refunding bondsParagraphs (2)(C) and (3) shall not apply
			 to any bond (or series of bonds) issued to refund a qualified forest
			 conservation bond issued before the date which is 36 months after the date of
			 the enactment of this Act, if—
					(A)the average
			 maturity date of the issue of which the refunding bond is a part is not later
			 than the average maturity date of the bonds to be refunded by such
			 issue,
					(B)the amount of the
			 refunding bond does not exceed the outstanding amount of the refunded bond,
			 and
					(C)the net proceeds of
			 the refunding bond are used to redeem the refunded bond not later than 90 days
			 after the date of the issuance of the refunding bond.
					For purposes
			 of subparagraph (A), average maturity shall be determined in accordance with
			 section 147(b)(2)(A) of such Code.(7)Effective
			 dateThis subsection shall apply to obligations issued on or
			 after the date which is 180 days after the enactment of this Act.
				(b)Items from
			 qualified harvesting activities not subject to tax or taken into
			 account
				(1)In
			 generalIncome, gains, deductions, losses, or credits from a
			 qualified harvesting activity conducted by a qualified organization shall not
			 be subject to tax or taken into account under subtitle A of the Internal
			 Revenue Code of 1986.
				(2)LimitationThe
			 amount of income excluded from gross income under paragraph (1) for any taxable
			 year shall not exceed the amount used by the qualified organization to make
			 debt service payments during such taxable year for qualified forest
			 conservation bonds.
				(3)Qualified
			 harvesting activityFor purposes of paragraph (1)—
					(A)In
			 generalThe term qualified harvesting activity means
			 the sale, lease, or harvesting, of standing timber—
						(i)on
			 land owned by a qualified organization which was acquired with proceeds of
			 qualified forest conservation bonds, and
						(ii)pursuant to a
			 qualified conservation plan adopted by the qualified organization.
						(B)Exceptions
						(i)Cessation as
			 qualified organizationThe term qualified harvesting
			 activity shall not include any sale, lease, or harvesting for any period
			 during which the organization ceases to qualify as a qualified
			 organization.
						(ii)Exceeding
			 limits on harvestingThe term qualified harvesting
			 activity shall not include any sale, lease, or harvesting of standing
			 timber on land acquired with proceeds of qualified forest conservation bonds to
			 the extent that—
							(I)the average annual
			 area of timber harvested from such land exceeds 2.5 percent of the total area
			 of such land, or
							(II)the quantity of
			 timber removed from such land exceeds the quantity which can be removed from
			 such land annually in perpetuity on a sustained-yield basis with respect to
			 such land.
							The limitations
			 under subclauses (I) and (II) shall not apply to post-fire restoration and
			 rehabilitation or sanitation harvesting of timber stands which are
			 substantially damaged by fire, windthrow, or other catastrophes, or which are
			 in imminent danger from insect or disease attack.(4)TerminationThis
			 subsection shall not apply to any qualified harvesting activity of a qualified
			 organization occurring after the date on which there is no outstanding
			 qualified forest conservation bond with respect to such qualified organization
			 or any such bond ceases to be a tax-exempt bond.
				(5)Partial
			 recapture of benefits if harvesting limit exceededIf, as of the
			 date that this subsection ceases to apply under paragraph (3), the average
			 annual area of timber harvested from the land exceeds the requirement of
			 subclause (I) or (II) of paragraph (3)(B)(ii), the tax imposed by chapter 1 of
			 the Internal Revenue Code of 1986 shall be increased, under rules prescribed by
			 the Secretary of the Treasury, by the sum of the tax benefits attributable to
			 such excess and interest at the underpayment rate under section 6621 of such
			 Code for the period of the underpayment.
				(c)DefinitionsFor
			 purposes of this section—
				(1)Qualified
			 conservation planThe term qualified conservation
			 plan means a multiple land use program or plan which—
					(A)is designed and
			 administered primarily for the purposes of protecting and enhancing wildlife
			 and fish, timber, scenic attributes, recreation, and soil and water quality of
			 the forest and forest land,
					(B)mandates that
			 conservation of forest and forest land is the single-most significant use of
			 the forest and forest land, and
					(C)requires that
			 timber harvesting be consistent with—
						(i)restoring and
			 maintaining reference conditions for the region’s ecotype,
						(ii)restoring and
			 maintaining a representative sample of young, mid, and late successional forest
			 age classes,
						(iii)maintaining or
			 restoring the resources’ ecological health for purposes of preventing damage
			 from fire, insect, or disease,
						(iv)maintaining or
			 enhancing wildlife or fish habitat, or
						(v)enhancing research
			 opportunities in sustainable renewable resource uses.
						(2)Conservation
			 restrictionThe conservation restriction described in this
			 paragraph is a restriction which—
					(A)is granted in
			 perpetuity to an unrelated person which is described in section 170(h)(3) of
			 such Code and which, in the case of a nongovernmental unit, is organized and
			 operated for conservation purposes,
					(B)meets the
			 requirements of clause (ii) or (iii)(II) of section 170(h)(4)(A) of such
			 Code,
					(C)obligates the
			 qualified organization to pay the costs incurred by the holder of the
			 conservation restriction in monitoring compliance with such restriction,
			 and
					(D)requires an
			 increasing level of conservation benefits to be provided whenever circumstances
			 allow it.
					(3)Qualified
			 organizationThe term qualified organization means
			 an organization—
					(A)more than half of
			 the value of the property of which consists of forests and forest land acquired
			 with the proceeds from qualified forest conservation bonds,
					(B)which periodically
			 conducts educational programs designed to inform the public of environmentally
			 sensitive forestry management and conservation techniques,
					(C)which has at all
			 times a board of directors—
						(i)at
			 least 20 percent of the members of which are representatives of the
			 conservation community,
						(ii)at
			 least 20 percent of the members of which are public officials, and
						(iii)not more than
			 one-third of the members of which are individuals who are or were at any time
			 within 5 years before the beginning of a term of membership on the board, an
			 employee of, independent contractor with respect to, officer of, director of,
			 or held a material financial interest in, a commercial forest products
			 enterprise with which the qualified organization has a contractual or other
			 financial arrangement,
						(D)the bylaws of
			 which require at least two-thirds of the members of the board of directors to
			 vote affirmatively to approve the qualified conservation plan and any change
			 thereto, and
					(E)upon dissolution,
			 is required to dedicate its assets to—
						(i)an
			 organization described in section 501(c)(3) of such Code which is organized and
			 operated for conservation purposes, or
						(ii)a
			 governmental unit described in section 170(c)(1) of such Code.
						(4)Unrelated
			 personThe term unrelated person means a person who
			 is not a related person.
				(5)Related
			 personA person shall be treated as related to another person
			 if—
					(A)such person bears
			 a relationship to such other person described in section 267(b) (determined
			 without regard to paragraph (9) thereof), or 707(b)(1), of such Code,
			 determined by substituting 25 percent for 50
			 percent each place it appears therein, and
					(B)in the case such
			 other person is a non-profit organization, if such person controls directly or
			 indirectly more than 25 percent of the governing body of such
			 organization.
					
